Citation Nr: 1003601	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 30, 2002, 
for the grant of the appellant's Dependency and Indemnity 
Compensation (DIC) as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 until 
his death in August 1985.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 Decision Review 
Officer Decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  In a March 1986 letter, the RO notified the appellant 
that her claim for DIC had been disallowed because she had 
not provided all of the requested evidence necessary to 
process her claim and specifically listed the evidence needed 
prior to reconsideration.  

2.  On April 30, 2003, the appellant filed another claim for 
DIC.  A claim for service connection for the cause of the 
Veteran's death was subsequently reopened and granted 
effective from April 30, 2002.  A separate award for DIC was 
granted for the Veteran's child effective from September 1, 
1985 and ending on his 18th birthday.

3.  An effective date earlier than April 30, 2002, for the 
appellant's grant of entitlement to DIC as a surviving spouse 
is not warranted.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 
2002, for the grant of the appellant's DIC benefits as the 
Veteran's surviving spouse have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's November 2008 Remand, the Appeals 
Management Center (AMC) readjudicated the appellant's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2008 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A December 2008 letter fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Dingess, 19 Vet. App. at 473.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2008 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, no additional assistance 
could result in an earlier effective date.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  

Earlier Effective Date

The appellant seeks an effective date earlier than April 30, 
2002, for the grant of her DIC benefits.

DIC benefits are payable to the surviving spouse, child, or 
parent of a Veteran who died of a service-connected cause 
after December 31, 1956.  38 C.F.R. § 3.5. "Surviving 
spouse" is defined as a person of the opposite sex who was 
validly married to the Veteran at the time of death; who 
lived with the Veteran continuously from the date of marriage 
to the date of death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran and without the fault of the spouse); and who has not 
remarried or lived with another person of the opposite sex 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.  The requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the Veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2009).

The surviving spouse is first in line to receive DIC 
benefits, assuming the spouse qualifies as a surviving spouse 
for VA benefits purposes.  Generally, VA will increase the 
benefits of a qualifying surviving spouse to reflect 
qualifying children of the veteran.  38 C.F.R. § 3.10.  If 
the surviving spouse does not qualify, or if the surviving 
spouse has not filed a claim, or if there is no surviving 
spouse, a qualifying surviving child of the deceased veteran 
is next in line to receive DIC payments.  38 C.F.R. § 3.152.  

Historically, the Veteran died on active duty in August 1985.  
The appellant filed her original application for DIC on 
September 19, 1985.  In a December 1985 letter, the RO noted 
that the evidence indicated that she and the Veteran did not 
live together continuously from the date of their marriage 
until the date of the Veteran's death and asked her to 
provide three statements, one from her, and two from other 
persons showing (1) date, place, and full explanation of the 
cause of each separation; (2) whether she and the Veteran 
intended to resume living together and detailed 
reconciliation attempts of either person; (3) the amounts and 
frequency of the Veteran's contribution to her support during 
each separation; (4) whether there was a written agreement or 
court order of separation; (5) all the dates and places where 
she and the Veteran resided from the date of last separation 
until the date of the Veteran's death; and (6) whether she of 
the Veteran had ever applied for divorce or annulment.  In 
addition, a certified copy of the public record of birth 
showing the names of both parents for each child was 
requested.

In December 1985, the RO received a copy of the Report of 
Casualty.  In January 1986, the appellant submitted a copy of 
her marriage license, Report of Birth Abroad, and Certificate 
of Birth Abroad for her son.  

In March 1986, the RO issued a letter to the appellant 
stating that her claim for DIC had been disallowed because 
she had not provided all of the requested evidence necessary 
to process her claim.  The letter notified the appellant that 
in order to reconsider the claim, she was required to submit 
her statement and statements of two other persons as 
requested in the December 1985 letter regarding the reason 
and answers to all questions why she and the Veteran did not 
live together continuously from the date of marriage until 
the Veteran's death.  The letter specifically notified the 
appellant that the evidence must be received in that office 
within one year from the date of that letter to be payable 
from the earliest possible effective date if entitlement was 
established.  The letter also notified the appellant of her 
procedural and appellate rights.  In May and July 1986, the 
RO received the Veteran's service records.

In April 2003, the RO received a second application for DIC.  
In July 2003, the appellant submitted her statement and two 
other persons' statements regarding her separation from the 
Veteran from November 1984.

In November 2003, the RO denied entitlement to DIC benefits.  
The appellant appealed this decision.  In January 2004, 
service connection for the cause of the Veteran's death was 
granted.  

In April 2004, the appellant was notified that DIC benefits 
were granted effective April 30, 2002 and that VA would be 
paying her son on a separate award since he was now over 18 
years of age.  The appellant appealed the January 2004 
Decision Review Office decision with respect to the effective 
date assigned.   

Thus, DIC has been awarded to the appellant's son effective 
in September 1985.  Nonetheless, the appellant believes that 
her DIC benefits should be assigned retroactively as well. 

The effective date of an award of DIC when the Veteran's 
death is during service, is the first day of the month fixed 
by the Secretary concerned as the date of actual or presumed 
death, if claim is received with 1 year after the date the 
initial report of actual death or finding of presumed death 
was made; however benefits based on a report of actual death 
are not payable for any period for which the claimant has 
received, or is entitled to receive an allowance, allotment, 
or service pay of the Veteran.  38 C.F.R. § 3.400(c)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2008).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2009).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

When VA awards benefits pursuant to a liberalizing 
regulation, the award may not be made effective earlier than 
the effective date of the liberalizing regulation (and may 
not be retroactive earlier than 1 year prior to date of 
application for the benefit). 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2009).

Based upon the evidence of record, the Board finds that 
entitlement to an effective date earlier than April 30, 2002, 
for the award of DIC benefits for the appellant as the 
Veteran's surviving spouse is not warranted.  VA records show 
the appellant was adequately notified in March 1986 of the 
decision denying her DIC benefits, of the evidence needed to 
reconsider her claim, and of her rights to appeal.  The March 
1986 letter was sent to the appellant at her address of 
record.  

There is no document of record that may be considered as a 
timely notice of disagreement with that decision; and the 
appellant did not return the requested information within one 
year of the RO's March 1986 letter.  As such, the appellant's 
September 1985 claim is considered abandoned.  38 C.F.R. § 
3.158(a) (2009).  Indeed, 38 C.F.R. § 3.158(a) states that 
where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned, and after the 
expiration of the one year, further action may not be taken 
unless a new claim is received.  

Since the appellant did not seek appellate review within one 
year of notification, the March 1986 decision became final 
and binding.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  The record shows the appellant's request 
to reopen her claim was received by VA on April 30, 2003, and 
there is no evidence of any earlier communication from the 
appellant that could be construed as an unadjudicated formal 
or informal claim.    

As noted above, when there is a liberalizing change in the 
law or regulation, benefits pursuant to the change will be 
effective no earlier than the effective date of the change.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Under 38 C.F.R. § 
3.114(a) where dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 C.F.R. § 3.114(a). A 
liberalizing change in 38 C.F.R. § 3.53 pertaining to 
continuous cohabitation occurred in May 1993.  In the present 
case, the appellant's claim to reopen the previously 
disallowed claim for DIC benefits for her as a surviving 
spouse was received after the liberalizing change in the law.  
In accordance with these provisions, the RO assigned April 
30, 2002, one year prior to the date of receipt of her claim 
to reopen, as the effective date for her DIC benefits as the 
Veteran's surviving spouse. 

Although the appellant contends that her DIC benefits should 
be granted back to 1985, the Board finds that the RO has 
established the earliest effective date permitted under the 
law for the grant of DIC benefits for the appellant in this 
case.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to an effective date earlier than April 30, 2002, 
for the grant of the appellant's DIC benefits as the 
Veteran's surviving spouse is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


